Citation Nr: 1019354	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-26 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from October 
1950 to June 1969.  He died in March 2002 at age 72.  The 
appellant is his surviving spouse.  

In August 2002, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied service 
connection for the cause of death.  The appellant was 
notified of that decision, but did not appeal.  Because the 
appellant did not appeal, that decision became final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in San Juan, Puerto Rico.  The Board must address the 
issue of whether new and material evidence has been submitted 
to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board remanded the case in February 2009 so that the 
appellant could be notified concerning certain aspects of her 
claim.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  


FINDINGS OF FACT

1.  By rating decision of August 2002, the RO denied service 
connection for the cause of the Veteran's death and properly 
notified the appellant of that decision.  

2.  The appellant did not appeal the August 2002 decision and 
it became final.

3.  Evidence received since the RO's August 2002 decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the cause of death claim; nor does it raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied service 
connection for the cause of death, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for the cause of death and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, all remand 
orders have been complied with.  

Duties to Notify and Assist

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, adequate notice of these elements was provided 
in March 2009-the notice letter sent to the appellant 
pursuant to the Board's February 2009 remand.

Where the claimant is attempting to reopen a service 
connection claim, the Court has held that VA must notify the 
claimant of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent, 20 Vet. App. at 1.  In this case, VA's notice 
letter sent to the claimant in March 2009 includes the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, adequate notice has been provided, as VA has 
informed the claimant of the evidence needed to reopen the 
claim and to establish service connection that was found 
insufficient in the previous denial.  

In a claim for Dependency and Indemnity Compensation (DIC) 
benefits, the Court has held that VA's duty to notify 
includes (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp, 
21 Vet. App. at 352-53.  This notice was provided in March 
2009.  Although the complete notice was not provided until 
after the RO initially adjudicated the appellant's claim, the 
claim was properly re-adjudicated in January 2010, which 
followed the March 2009 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent private 
treatment records and providing an opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished.  VA has 
obtained all available pertinent records.  In October 2006, a 
VA medical opinion was obtained that adequately addressed 
whether the Veteran's cause of death was related to his 
service-connected disability.  The appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary to adjudicate 
the claim that has not been obtained.  Certain private 
records are not available and VA has exhausted all reasonable 
means of obtaining them.  As explained below, the claimant 
has not submitted any evidence that is sufficiently new and 
material to reopen the claim.  VA therefore has no further 
duty to assist in substantiating the claim.  38 U.S.C.A. 
§ 5103A(f); see also Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Cause of Death

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  A surviving spouse 
of a qualifying veteran who died of a service-connected 
disability is entitled to receive DIC benefits.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2009).  
In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and a 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

New and Material Evidence

As noted in the introduction, the RO denied service 
connection for the cause of the Veteran's death in August 
2002.  Because the appellant did not appeal, that decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  Pursuant to 38 U.S.C. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. §§ 3.156(a), 3.160, 20.200, 20.201, 20.202, 
20.301(a), 20.1103 (2009).

38 C.F.R. § 3.156(a) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Analysis

The relevant evidence of record at the time of the August 
2002 RO rating decision consisted of service treatment 
records (STRs), VA examination and treatment reports, private 
treatment reports, a certificate of death, and claims and 
statements of the Veteran and the appellant.

The Veteran's STRs reflect no treatment for cancer; however 
they do reflect the onset of asthma, for which service 
connection was granted in June 1971 and was rated 100 percent 
disabling effective from March 2000.  

VA examination reports and treatment reports reflect that 
colon cancer was discovered in 1997.  Metastatic liver 
disease was diagnosed in May 2000.  In July 2000, the Veteran 
requested service connection for liver cancer due to Agent 
Orange exposure.  In October 2000, the RO denied service 
connection for liver cancer on the basis that liver cancer is 
not a cancer subject to presumptive service connection for 
veterans who have been exposed to Agent Orange.  See 
38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.309(e) (2009).

A certificate of death reflects that the Veteran died on 
March [redacted], 2002, at age 72.  The cause of death was metastatic 
colon cancer.  Conditions contributing to death were listed 
as metastatic liver disease, renal failure, and colon cancer.  
A condition listed as contributing to death, but having no 
part in the actual cause of death, was asthma.  The interval 
between the onset of disease and death was years.  An autopsy 
was not performed.  

In August 2002, the RO denied service connection for the 
cause of death.  The appellant did not appeal that decision.  
The Board must review the evidence submitted since the final 
August 2002 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant and, if so, whether it raises a 
reasonable possibility of substantiating the claim.  The 
evidence submitted since the August 2002 RO decision includes 
a petition to reopen the claim, statements from the 
appellant, English translation of documents written in 
Spanish, VA and private clinical records, and an October 2006 
VA medical opinion.

In March 2006, the appellant petitioned to reopen the claim 
of service connection for the cause of the Veteran's death.  
She argued that the medication taken for service-connected 
asthma contributed to the Veteran's death.  She submitted an 
undated list of 15 prescription medications used prior to 
death.  This list of medications is not new and material 
evidence because a March 2000 VA outpatient treatment report 
(considered in the final March 2002 decision) contains a 
similar list of medications.  While the appellant's undated 
list appears to be more recent than the March 2000 list, the 
lists are similar.  Appellant's list notes that fluticasone 
and flunisolide (corticosteroids) were taken as oral and 
nasal inhalants, while the March 2000 VA list notes that 
triamcinolone, a corticosteroid, was taken as an inhalant.  
Because the earlier-considered evidence reflects that the 
Veteran was taking a corticosteroid prior to death, the newly 
submitted medication list is cumulative or redundant of 
earlier considered evidence and therefore cannot be held to 
be new and material evidence.  

The appellant also submitted private and VA medical reports 
dated in the 1980s and 1990s; however, these do not tend to 
link the cause of death to active service or to service-
connected asthma.  Thus, they are not material evidence.  

In October 2006, a VA physician reviewed the case and gave 
the opinion that it was not felt that the disease process 
leading to the Veteran's death was due to asthma medication 
effect, but rather to the terminal problems from his cancer 
of the colon, particularly the metastatic lesion to the liver 
and secondary severe bleeding and hypovolemia.  While this 
medical opinion pertains to the unestablished fact of a 
possible relationship between the Veteran's death and his 
service-connected disability, it is not new and material 
evidence, because it is negative evidence.  That is it does 
not raise a reasonable possibility of substantiating the 
claim.  Instead, it is the type of evidence that weighs 
against a substantiation of the underlying claim because it 
does not show that the Veteran's service-connected asthma (or 
the medications prescribed to treat the disease) was the 
principal or contributory cause of his death.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Additionally, the 
opinion does not relate the Veteran's metastasized colon 
cancer, liver cancer, or renal failure to his military 
service.  Notably, the Board is not required to reopen a 
previously denied claim solely because a claimant was 
afforded a VA examination or opinion in connection with a 
petition to reopen.  See, e.g., Woehlaert v. Nicholson, 
21 Vet. App. 456, 461 (2007).  Therefore, this is not new and 
material evidence sufficient to reopen the cause of death 
claim.

For all the foregoing reasons, the Board concludes that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim of service connection for 
the cause of the Veteran's death have not been met, and the 
appeal must be denied.  As new and material evidence to 
reopen the finally disallowed claim has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim of service connection for the 
cause of the Veteran's death is denied.



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


